Per Curiam.

The trial court had jurisdiction of the subject matter and of the person of petitioner. Petitioner could have objected to alleged irregularities in the indictment before trial, had an adequate remedy by way of appeal from the judgment of conviction to review the other alleged errors or irregularities of *17which he here complains and cannot now have such a review by a proceeding in habeas corpus.

Petitioner remanded to custody.

Weygandt, C. J., Zimmerman, Taft, Matthias, Bell, Herbert and Peck, JJ., concur.